DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/13/2019 and 6/15/2020 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
	 In claim 1, “compatibility module" is a means for generating a compatibility signal indicating the input device is compatible with the input module based on electronic information stored on the input device. Structure is given to the "compatibility module" in claims 6 and 13 and specification para 11 and 50. 
	In claims 1, 2, and 3, “magnetic force module” is a means for generating a magnetic force between a connector of the input device and a receptacle of the input module.  Structure is given to the “magnetic force module” in paragraph 56 para 50.	In claims 3 and 10, “active procedure module” is a means for generating an active procedure signal. Structure is given to the “active procedure module” in para 50.

	In claims 4 and 11, “Connection monitor” is a means for generates a connection signal indicating the connector and the receptacle are in a connected state or the connector and the receptacle are in a disconnected state.  Structure is given to the “connection monitor” in para 50.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5 and 15-20 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  	 	Regarding claim 5, the limitation “after indication of a disconnected state, the magnetic force module increases from a first attractive level to the second attractive level when indication of a subsequent connected state occurs and the timer is less than a predetermined threshold” is indefinite as it is not clearly defined what the purpose of the timer is.  Claim 4 states “the magnetic force module applies a first attractive level of the magnetic force when the connection signal indicates a disconnected state, and wherein the magnetic force module applies a second attractive level of the magnetic force that is greater than the first attractive level when the connection signal indicates a connected state”. With claim 5 being dependent on claim 4 it is unclear if the change from first to second attractive level happens only when the timer is less than a predetermined threshold and when there is a connected state or only whenever there is a connected state.   Another reason claim 5 is indefinite is that it is unclear if the “first attractive level” from claim 4 is the same as the “first attractive level” in claim 5. One way to add clarity is to incorporate the algorithm from Fig. 7 as the algorithm is clear what the purpose of the timer is where the timer is part of the active procedure process where if the disconnect  happened during a procedure the first attractive level is applied and maintained if the timer is less than the predetermined threshold and a second 
Regarding claim 15, claim 15 is indefinite because it is not clear what structure is for “generating a compatibility signal indicating the input device is compatible with the input module or indicating that the input device is incompatible with the input module based on electronic information stored in an RFID tag chip of the connector or what structure is for generating a magnetic force between the connector of the input device and the receptacle of the input module based on the compatibility signal”.
Regarding claim 16, claim 16 is indefinite because it is not clear what structure is for “generating a first attractive level of the magnetic force when the compatibility signal indicates compatible and a first repelling level of the magnetic force when the compatibility signal indicates incompatible”.
Regarding claim 17, claim 17 is indefinite because it is not clear what structure is for “generating an active procedure signal indicating the medical procedure is active or indicating the medical procedure is no longer active based on at least one of a user input and image data generated by the input device” and what structure is for “generating a second attractive level of the magnetic force when the active procedure signal indicates active”.
Regarding claim 18, claim 18 is indefinite because it is not clear what structure is for “generating a connection signal indicating the connector and the receptacle are in a connected state or the connector and the receptacle are in a disconnected state”, “generating a first attractive level of the magnetic force when the connection signal indicates a disconnected state”, or “generating a second attractive level of the magnetic 
Regarding claim 19, claim 19 is indefinite because it is not clear what structure is for “incrementing a timer when the connection signal indicates a disconnected state”, or “increasing from the first attractive level to the second attractive level when indication of a subsequent connected state occurs and the timer is less than a predetermined threshold”.
Regarding claim 20, claim 20 is rejected because is dependent on claim 15.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Shimomura (US 20170172400) in view of Szeto (US 20170264046).
	Regarding claim 1, Shimomura teaches control system for a coupling an input device (10) and an input module (11) of an imaging system for a medical procedure (Fig. 1), comprising: and a magnetic force module (para 65, electromagnetic coupling) that generates a magnetic force between a connector of the input device and a receptacle of the input module (para 65).  Shimomura does not teach a compatibility module that generates a compatibility signal indicating the input device is compatible with the input module or indicating that the input device is incompatible with the input module based on electronic information stored on the input device, and that the magnetic force between the input device and receptacle of the input module is based on the compatibility signal.
However Szeto teaches an electronic device (Fig. 12) for a coupling an input device (10) and an input module (12) which comprises a compatibility module (36, para 116) that generates a compatibility signal indicating the input device is compatible with the input module or indicating that the input device is incompatible with the input module based on electronic information stored on the input device (para 27-28 and para 116 selective connection with other connectors); and a magnetic force module (40, para 
Regarding claim 2, Szeto teaches a magnetic force module which applies a first attractive level of the magnetic force when the compatibility signal indicates compatible (para 116) and a first repelling level of the magnetic force when the compatibility signal indicates incompatible (para 116).
Regarding claim 7, Shimomura teaches the input device (10) is one of a video camera for an endoscope and a video endoscope (para 62).

	Claims 3-5  are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura in view of Szeto as applied to claims 1 and 2 above, and further in view of Eslava (US 20170264045).
	Regarding Claim 3, Shimomura combined with Szeto teaches all of the elements of claims 1 and 2.  Szeto also teaches a magnetic force module applying a second attractive level of the magnetic force (para 116).  Shimomura combined with Szeto does not teach an active procedure module that generates an active procedure signal indicating the medical procedure is active or indicating the medical procedure is no longer active based on at least one of a user input and image data generated by the 
	However, Eslava teaches a patient monitoring apparatus consisting of a magnetic force module (Fig. 5, 45a’ and 46’) that generates a magnetic force between a connector of the input device (Fig. 5, 32) and a receptacle of the input module (Fig. 5, 32’, para 75 and 84).  Eslava also teaches active procedure module (20’, para 81, 20’ performs the function of active procedure module “controller 20′ might activate the securing magnets 46′ in response to a human action, for example input by a user (who is using the patient monitor 10”), such as by the user pressing a button on the patient monitor 10. The docking station controller 20′ might release the patient monitor connector 32 in any of the ways described above, in response to automatically determining that a test is completed or in response to a human action (e.g., input by a person using the patient monitor 10)) that generates an active procedure signal indicating the medical procedure is active or indicating the medical procedure is no longer active based on at least one of a user input and image data generated by the input device (10, para 81).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have the active procedure software disclosed by Eslava added to the processor disclosed by Shimomura.  One would be motivated to make this modification to have the capability to activate the securing magnet automatically in response to a human action (para 16).
	Regarding claim 4, Eslava teaches connection monitor (44’) that generates a connection signal indicating the connector and the receptacle are in a connected state or the connector and the receptacle are in a disconnected state (para 81), wherein the 
	Regarding claim 5, Eslava, teaches a timing module (20’, para 82, 20’ performs the function of timing module as “docking station port's array magnets 45a′ are electromagnets, then the magnetic polarity pattern can be reprogrammed by the docking station controller 20′ at different moments in time”) that increments a timer when the connection signal indicates a disconnected state, wherein, after indication of a disconnected state (para 81), the magnetic force module (45a’, para 82) increases from a first attractive level to the second attractive level when indication of a subsequent connected state occurs and the timer is less than a predetermined threshold (para 82).
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimomura in view of Szeto and McClelland (US 20140099808).
	Regarding claim 6, Szeto teaches all of the elements of claim 1.  Szeto does not teach that the compatibility module includes an RFID reader chip and the electronic information is stored on an RFID tag chip of the connector such that the RFID reader chip powers the RFID tag chip using radio wave energy to transmit electronic information.  
	However, McClelland teaches a quick disconnect power adapter where the compatibility module (76) includes an RFID reader chip and the electronic information is .

Claims 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura in view of Szeto and McClelland (US 20140099808).
	Regarding claim 8, Shimomura teaches a coupling system for coupling an input device (10) and an input module (11) of a medical imaging system (Fig. 1, para 86), comprising: a connector at a terminal end of a cable of the input device (36) that includes one or more connector magnets (para. 65) and a receptacle within the input module (62) that includes one or more receptacle magnets (para 65).  Shimomura does not teach a connector at a terminal end of a cable of the input device that includes one or more connector magnets and an RFID tag chip, the connector terminating in a planar surface without exposed terminals; a receptacle within the input module that includes one or more receptacle magnets and an RFID reader chip, the receptacle terminating in a planar surface without exposed terminals; and a control system including a compatibility module that generates a compatibility signal indicating the input device is 
	Regarding claim 8, Szeto teaches a coupling system (Fig. 12) for coupling an input device (36 and 10a) and an input module (36 and 10b), comprising: a connector at the input device that includes one or more connector magnets (Fig. 12) the connector terminating in a planar surface without exposed terminals (Fig 12); 
	a receptacle within the input module that includes one or more receptacle magnets (Fig. 12), the receptacle terminating in a planar surface without exposed terminals (Fig. 12); 
	and a control system including a compatibility module compatibility module (36, para 116) that generates a compatibility signal indicating the input device is compatible with the input module or indicating that the input device is incompatible with the input module based on electronic information stored;
and a magnetic force module (Szeto, 40, para 114) that generates a magnetic force in the one or more receptacle magnets (38) based on the compatibility signal (Szeto, para 116).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, add the functions of the controller (36) and magnetic coupling controller (40) to the endoscope (10) and the processor (11) of Shimomura.  One would be motivated to make this modification to have a selectively energizable magnetic coupling to provide a selective electrical connection between the two devices (para 118).
Regarding claim 8, McClelland teaches a connector of the input device that includes one or more connector magnets and an RFID tag chip (McClelland, para 77), 
	a receptacle (14) within the input module that includes one or more receptacle magnets and an RFID reader chip (para 77), It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to add an RFID reader chip to the processor disclosed by Shimomura (11) and an RFID tag to endoscope disclosed by Shimomura (10).  One would be motivated to make this modification to facilitate maintaining said at least one of said second set of electrical contacts in a de-energized state unless an RFID-reader associated with said RFID-tag/RFID-reader assembly senses an RFID-tag that includes said one or more particular indicia (claim 42).
	and a control system including a compatibility module compatibility module  that generates a compatibility signal indicating the input device is compatible with the input module or indicating that the input device is incompatible with the input module based on electronic information stored on the RFID tag chip (McClelland, para 77).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have the active procedure software disclosed by Eslava added to the processor disclosed by Shimomura.  One would be motivated to make this modification to have the capability to activate the securing magnet automatically in response to a human action (para 16).
	Regarding claim 9, Szeto teaches the magnetic force module applies a first attractive level of the magnetic force when the compatibility signal indicates compatible and a first repelling level of the magnetic force when the compatibility signal indicates incompatible (para 116).
	Regarding claim 13, McClelland teaches a compatibility module (76) that includes an RFID reader chip and the electronic information is stored on an RFID tag chip of the connector such that the RFID reader chip powers the RFID tag chip using radio wave energy to transmit electronic information (para 77).
	Regarding claim 14, Shimomura teaches the input device (10) is one of a video camera for an endoscope and a video endoscope (Fig. 1, para 62).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura in view of Szeto and McClelland as applied to claims 8 and 9 above, and further in view of Eslava.
	Regarding claim 10, Shimomura combined with Szeto and McClelland teach all of the elements of claims 8 and 9.  Shimomura combined with Szeto and McClelland does not teach an active procedure module that generates an active procedure signal indicating a medical procedure is active or indicating the medical procedure is no longer active based on at least one of a user input, image data generated by the input device, an IMU, and an accelerometer, wherein the magnetic force module applies a second attractive level of the magnetic force when the active procedure signal indicates active.
	However, Eslava teaches an active procedure module (20’, para 81, 20’ performs the function of active procedure module “controller 20′ might activate the securing magnets 46′ in response to a human action, for example input by a user (who is using the patient monitor 10”), such as by the user pressing a button on the patient monitor 10. The docking station controller 20′ might release the patient monitor connector 32 in any of the ways described above, in response to automatically determining that a test is completed or in response to a human action (e.g., input by a person using the patient monitor 10)) that generates an active procedure signal indicating a medical procedure is active or indicating the medical procedure is no longer active based on at least one of a user input, image data generated by the input device, an IMU, and an accelerometer wherein the magnetic force module applies a second attractive level of the magnetic force when the active procedure signal indicates active (para 81 and 82).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have the docking station and patient monitor disclosed by Eslava to be the electronic devices disclosed by Szeto (10 and 12, para 96).  One would be motivated to make this modification to have the capability to activate the securing magnet automatically in response to a human action (para 16).
	Regarding claim 11, Eslava teaches connection monitor (44’) that generates a connection signal indicating the connector and the receptacle are in a connected state or the connector and the receptacle are in a disconnected state (para 81), wherein the magnetic force module (46’ and 45a’) applies a first attractive level of the magnetic force when the connection signal indicates a disconnected state (para 81), and wherein the magnetic force module (46’ and 45a’) applies a second attractive level of the magnetic force that is greater than the first attractive level when the connection signal indicates a connected state (para  81 and 82). 
	Regarding claim 12, Eslava, teaches a timing module (20’, para 82, 20’ performs the function of timing module as “docking station port's array magnets 45a′ are electromagnets, then the magnetic polarity pattern can be reprogrammed by the docking station controller 20′ at different moments in time”) that increments a timer .
	
Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura in view of Szeto and McClelland (US 20140099808).
	Regarding claim 15, Shimomura teaches a method for a coupling an input device (10) and an input module (11) of an imaging system (Fig. 1) for a medical procedure (Fig. 1), comprising: placing a connector of a terminal end of a cable connected to the input device in proximity to a receptacle of the input module (Para. 65). Shimomura does not teach generating a compatibility signal indicating the input device is compatible with the input module or indicating that the input device is incompatible with the input module based on electronic information stored in an RFID tag chip of the connector; and generating a magnetic force between the connector of the input device and the receptacle of the input module based on the compatibility signal.
	Regarding claim 15, Szeto teaches method for a coupling an input device (10) and an input module (12) comprising: placing a connector of a terminal end of a cable connected to the input device in proximity to a receptacle of the input module (Fig. 12); 
	generating a compatibility signal indicating the input device is compatible with the input module or indicating that the input device is incompatible with the input module based on electronic information stored (para 116)

	It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, add the functions of the controller (36) and magnetic coupling controller (40) to the endoscope (10) and the processor (11) of Shimomura.  One would be motivated to make this modification to have a selectively energizable magnetic coupling to provide a selective electrical connection between the two devices (para 118).
	Regarding claim 15, McClelland teaches placing a connector to the input device (16) in proximity to a receptacle (14) of the input module 
	generating a compatibility signal indicating the input device is compatible with the input module or indicating that the input device is incompatible with the input module based on electronic information stored in an RFID tag chip of the connector (para 77); 
	and generating a magnetic force between the connector of the input device and the receptacle of the input module based on the compatibility signal (para. 77).  
	It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to add an RFID reader chip to the processor disclosed by Shimomura (11) and an RFID tag to endoscope disclosed by Shimomura (10).  One would be motivated to make this modification to facilitate maintaining said at least one of said second set of electrical contacts in a de-energized state unless an RFID-reader associated with said RFID-tag/RFID-reader assembly senses an RFID-tag that includes said one or more particular indicia (claim 42).
Regarding claim 16, Szeto, teaches a first attractive level of the magnetic force when the compatibility signal indicates compatible and a first repelling level of the magnetic force when the compatibility signal indicates incompatible (Szeto para 116-119).
	Regarding claim 20, McClelland teaches an RFID reader chip of the receptacle powers the RFID tag chip using radio wave energy to transmit electronic information (para. 77).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura in view of Szeto and McClelland as applied to claims 8 and 9 above, and further in view of Eslava.
	Regarding claim 17, Shimomura combined with Szeto and McClelland teaches all of the elements in claims 15 and 16.  Shimomura combined with Szeto and McClelland does not teach generating an active procedure signal indicating the medical procedure is active or indicating the medical procedure is no longer active based on at least one of a user input and image data generated by the input device; and generating a second attractive level of the magnetic force when the active procedure signal indicates active.
	However, Eslava teaches generating an active procedure signal indicating the medical procedure is active or indicating the medical procedure is no longer active based on at least one of a user input and image data generated by the input device (para 82); and generating a second attractive level of the magnetic force when the active procedure signal indicates active (para 81 and 82).  It would be obvious to one of 
	Regarding claim 18, Eslava teaches generating a connection signal indicating the connector and the receptacle are in a connected state or the connector and the receptacle are in a disconnected state; generating a first attractive level of the magnetic force when the connection signal indicates a disconnected state; and generating a second attractive level of the magnetic force that is greater than a first attractive level when the connection signal indicates a connected state (para 81 and 82).
	Regarding claim 19, Eslava teaches incrementing a timer when the connection signal indicates a disconnected state (para 81 and 82); and increasing from the first attractive level to the second attractive level when indication of a subsequent connected state occurs and the timer is less than a predetermined threshold (para 81-82 and 97-98).
	
	 Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL ROTH whose telephone number is (571)272-4481.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.R./Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795